Order directing appellant to answer the summons and complaint reversed on the law, without costs, and motion denied, without costs. There was no personal service of the summons and complaint upon the corporation counsel, as required by section 228 of the Civil Practice Act. Merely leaving a copy of the summons and complaint at a window in the corporation counsel’s office, where no one was present, is not personal service as required by the Civil Practice Act. Lazansky, P. J., Young, Carswell, Seudder and Johnston, JJ., concur.